Citation Nr: 0309237	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for ruptured appendix with 
peritonitis, postoperative, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 30 percent 
evaluation for ruptured appendix with peritonitis, 
postoperative.

In September 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

At the September 2002 hearing, the veteran stated that his 
physician at the Gallup VA clinic would be submitting 
documentation of his increased symptomatology.  That 
documentation has not been associated with the claims file.  
Additionally, the veteran stated that he was being treated at 
that clinic every three months.  The last VA treatment record 
is from November 2001.  Finally, the veteran testified that 
his service-connected disability had gotten worse in the last 
two to three years.  The Board finds that additional 
development is needed prior to it making a decision.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center's Gallup Clinic in Albuquerque, 
New Mexico, for any treatment for 
ruptured appendix with peritonitis, 
postoperative during the period of 
November 2001 to the present.  Please 
obtain following type(s) of records: 
Notes, Discharge Summaries, and Diet and 
Nutrition Assessment.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
show the nature and extent of the 
veteran's service-connected ruptured 
appendix with peritonitis, postoperative.  
The examiner must have an opportunity to 
review the veteran's claims file.  The 
Board requests that the RO provide the 
examiner with a copy of the criteria of 
Diagnostic Codes 7301 and 7399 so that 
he/she can address the appropriate 
clinical findings needed to make a 
determination as to the appropriate 
evaluation for the service-connected 
disability.  Additionally, the examiner 
is asked to make a specific finding as to 
whether the incisional scar is painful or 
unstable on examination.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to in increased evaluation 
for ruptured appendix with peritonitis, 
postoperative.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


